Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 4, and 6-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the Final Rejection sent on 11/12/2020, Examiner indicated allowable subject matter in dependent claim 6. The subject matter considered allowable has been incorporated into independent claim 1, including the intervening subject matter of claim 5. The current recitation of claim 6 is not required within the independent claim, as the allowable subject matter has been cancelled from claim 6 and incorporated into claim 1. Additionally, claim 23 was indicated as allowable in the Final Rejection.
The subject matter Examiner considers allowable in claim 1 is the location and arrangement of the connection portion between the first and second link. Modifying the prior art, Sanchez, to include the connection portion between the pair of sidewalls and in between the two links would require a complete reconstruction and would destroy essential features of the invention, i.e. considered hindsight. Similarly, the subject matter of claim 3 which would require complete reconstruction of the invention of Sanchez is the location and biasing force of the reset spring. Modification of the spring of Sanchez would subsequently cause the invention to not only be biased in a direction opposite than what is explicitly disclosed, but would require modification of the additional . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723